 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO MARTINEZ,                                 Case No. 1:16-cv-01467-DAD-BAM (PC)
12                        Plaintiff,                    ORDER REQUIRING PLAINTIFF TO FILE
                                                        OPPOSITION OR STATEMENT OF NON-
13           v.                                         OPPOSITION TO DEFENDANT’S MOTION
                                                        FOR SUMMARY JUDGMENT FOR
14    F. ROJAS, et al.,                                 FAILURE TO EXHAUST
                                                        ADMINISTRATIVE REMEDIES
15                        Defendants.
                                                        (ECF No. 52)
16
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Antonio Martinez is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983.

20          On September 10, 2019, Defendant F. Rojas filed a motion for summary judgment for

21   failure to exhaust administrative remedies. (ECF No. 52.) Plaintiff was provided with notice of

22   the requirements for opposing a motion for summary judgment. Woods v. Carey, 684 F.3d 934

23   (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir.1988); Klingele v. Eikenberry, 849

24   F.2d 409, 411–12 (9th Cir.1988). (ECF No. 52-1.)

25          On October 7, 2019, Plaintiff’s motion for a 60-day extension of time to file an opposition

26   to Defendant’s summary judgment motion was docketed. (ECF No. 54.) On October 9, 2019, the

27   Court granted in part Plaintiff’s motion for an extension of time and ordered Plaintiff to file his

28   opposition to Defendant’s summary judgment motion no later than thirty (30) days from the date
                                                        1
 1   of service of the order. (ECF No. 55.)

 2          Therefore, Plaintiff’s response to Defendant’s motion for summary judgment was due on

 3   or before November 12, 2019. However, Plaintiff has not filed an opposition, or a statement of

 4   non-opposition, to Defendant’s summary judgment motion or filed an extension of time to file a

 5   response to the motion.

 6          Accordingly, pursuant to Local Rule 230(l), Plaintiff is HEREBY ORDERED to file an

 7   opposition, or a statement of non-opposition, to Defendant’s motion for summary judgment

 8   within twenty-one (21) days from the date of service of this order. Plaintiff is warned that the

 9   failure to comply with this order will result in a recommendation to dismiss this action for

10   failure to prosecute and failure to obey a court order.

11
     IT IS SO ORDERED.
12

13      Dated:    November 21, 2019                         /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
